Citation Nr: 1547892	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-17 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for tinnitus.  

3.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for residuals of an injury of a toe of the right foot.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing was held at RO in August 2014, with the Veteran providing testimony before the undersigned Veterans Law Judge.  A transcript of that hearing testimony is associated with the electronic (paperless) claims folder.  

The Board herein reopens the Veteran's claims for service connection for each of the claimed disorders and those reopened claims are further addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claims for service connection for residuals of an injury of a toe of the right foot and tinnitus were denied most recently by RO action in November 2005, and following notice to the Veteran of the actions taken and his appellate rights, he did not perfect an appeal as to either denial.  

2.  Service connection for bilateral hearing loss was denied most recently by the Board in its decision of December 2009, and following notice to the Veteran of the action taken and his appellate rights, no appeal of the Board's action was initiated.  

3.  Following entry of the aforementioned denials in November 2005 and December 2009, evidence was added to the record that is not cumulative of evidence previously on file, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claims for service connection for residuals of an injury involving a toe of the right foot, tinnitus, and bilateral hearing loss.  


CONCLUSION OF LAW

The November 2005 and December 2009 denials of service connection for residuals of a toe injury of the right foot, tinnitus, and bilateral hearing loss are final; new and material evidence has been received by VA since entry of those denials so as to permit reopening of the previously denied claims.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1100, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the disposition herein reached is favorable to the Veteran, the need to discuss the VA's efforts to comply with its duties to notify and assist is obviated. 

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 138384 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the AOJ or by the Board that are not appealed within the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for residuals of a toe injury of the right foot, tinnitus, and bilateral hearing loss was initially denied by the RO through its rating decision of November 2005 on the basis that there was no record of injury or treatment in service and continuing thereafter.   Written notice of the denials was provided to the Veteran later in November 2005, and while he initiated an appeal as to all three matters, he only perfected an appeal of to the RO's denial of service connection for bilateral hearing loss.  On that basis, the November 2005 denials by the RO as to the residuals of a toe injury of the right foot and tinnitus were rendered final.  38 U.S.C.A. § 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  Service connection for bilateral hearing loss was then denied by the Board through its decision of December 2009 on the basis that it was not shown that the Veteran had a hearing loss of either ear for VA purposes.  Following entry of the Board's decision, no appeal to the U.S. Court of Appeals for Veterans Claims was initiated, thereby rendering the Board's action final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Given the foregoing, the question now presented for review is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claims.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denials.  However, in this instance, notice is taken by the Board that the record includes additional evidence in the form of the Veteran's sworn testimony offered at his Board hearing in August 2014 that permits reopening of each such claim.  

At that hearing, the Veteran testified that his auditory acuity had worsened since his hearing was last evaluated by VA in 2012, that he was subject to acoustic trauma on multiple occasions in service when serving aboard a submarine, and that he experienced a progressive worsening of his hearing loss during postservice years.  He was also asked at what point in time he was first aware of ringing in his ears, to which he replied that it was in 2005, although he thereafter clarified that it was in 2005 that he first reported his tinnitus for the purpose of obtaining VA benefits, as opposed to first being aware of it.  It is further indicated by the Veteran in his notice of disagreement of November 2012 that his tinnitus began in service following inservice acoustic trauma from the firing of torpedoes.  

Other testimony was to the effect that he sustained an injury to his right great toe which primarily involved a fracture of the large toe.  He further testified that he was no longer able to bend his right great toe, that his inservice injury had been worsened by the wearing of non-aerated steel-toed boots while he remained in the military, and that toe fungus and an infection of the toenail eventually developed, leading to its removal and other care from a private podiatrist in McKinney, Texas.  

The credibility of this evidence, be it testimonial and/or documentary in nature, as opposed to its weight is to be presumed per Justus v. Principi, 3 Vet. App. 510 (1992) and it otherwise meets the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the Veteran's claims for service connection for residuals of an injury of the toe of the right foot, tinnitus, and bilateral hearing loss by way of service incurrence.  To that extent, alone, the previously denied claims therefor are reopened and such matters are further addressed in the Remand portion of this document.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received, the Veteran's previously denied claims for service connection for residuals of an injury of the toe of the right foot, tinnitus, and bilateral hearing loss are reopened.  To that extent, alone, the appeal is allowed. 


REMAND

Remand of the Veteran's reopened claims is found to be necessary so that additional evidentiary and procedural development may be undertaken.  

The record reflects that the Veteran underwent a VA examination in August 2012, findings from which demonstrated no hearing loss of either ear meeting the criteria of 38 C.F.R. § 3.385 (2015).  However, as indicated above, the Veteran alleged at his recent Board hearing that his ability to hear had worsened since he was examined by VA in 2012; thus, further auditory examination is found to be in order.  

Notice, too, is taken that the Veteran was afforded a VA examination regarding his tinnitus in August 2012, when he reported that its onset had occurred eight or nine years prior thereto, with a worsening since 2009.  As indicated, the Veteran has also provided oral and written testimony that his tinnitus was of service onset due to acoustic trauma.  Given that no nexus opinion was sought or received as a result of the 2012 examination, further VA medical examination and a nexus opinion are judged to be needed.  

Also, the Veteran was not afforded any VA examination during the course of the instant appeal as to his claimed residuals of a toe injury and in light of the many allegations of related disability, including an inservice fracture and resultant inability to bend that toe, fungal involvement, and toenail removal, remand to furnish him a VA examination and to obtain medical input as to the relationship of the claimed manifestations to the claimed residuals of an inservice toe injury of the right foot is necessary.  

The Board likewise takes note that evidence was added to the record by VA subsequent to the RO's certification of the instant appeal to the Board in June 2014, but which included pertinent VA medical records complied prior to the date of appeal certification.  Such are deemed to be of record as of the date of their compilation.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA-generated documents are deemed to be constructively in the possession of VA adjudicators on the date compiled); see also Lynch v. West, 12 Vet. App. 391 (1999) (only those VA records reasonably expected to be part of the record are included); VAOPGCPREC 12-95, 60 Fed. Reg. 43186  (1995) (failure of an agency of original jurisdiction to consider evidence which was in the VA's possession at the time of the decision, although not actually in the record before such agency, may constitute CUE, if such failure affected the outcome of the claim).  Given that the RO has not considered such treatment records, return of the file to the RO for consideration of the evidence deemed to be on file prior to appeal certification is necessary and, inasmuch as there is a need for other development and readjudication, the need to obtain a waiver as to those records compiled after the date of appeal certification is obviated, as they will be fully considered by the AOJ following its completion of the requested actions.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's claims folder.

2.  After securing authorization from the Veteran with specific identifying information as to the medical provider in question, obtain all pertinent records from the private podiatrist from McKinney, Texas, he saw in 2007 and possibly at other times for inclusion in his VA claims folder.  

3.  Afford the Veteran VA examinations in order to ascertain the nature and etiology of claimed disorders involving hearing loss and tinnitus, as well as residuals of an injury of the toe of right foot.  The Veteran's VA claims folder should be made available to each VA examiner for use in the study of this case.  Those examinations should include a detailed review of the Veteran's medical history, as well as a comprehensive clinical evaluation and any and all indicated diagnostic testing.  All pertinent diagnoses should be fully set forth.  

In addition, request that the VA examiner evaluating the Veteran's hearing loss and tinnitus provide a medical opinion with full supporting rationale as to the each of the following:

a)  If hearing loss for VA purposes is shown, is it at least as likely as not (50 percent or greater probability) that it originated in service or is otherwise attributable to service or any event therein, including inservice acoustic trauma?  

b)  Is it at least as likely as not (50 percent or greater probability) that any sensorineural hearing loss had its onset during the one-year period immediately following the Veteran's discharge from service in June 1993, and, if so, how and to what degree was any such hearing loss manifested? 

c)  Is it at least as likely as not (50 percent or greater probability) that tinnitus of the Veteran originated in service or is otherwise attributable to service or any event therein, including inservice acoustic trauma?

d)  Is it at least as likely as not (50 percent or greater probability) that tinnitus of the Veteran had its onset during the one-year period immediately following his discharge from service in June 1993, and, if so, how and to what degree was any such tinnitus manifested?

The VA examiner is specifically directed to consider fully the Veteran's statements and testimony as to inservice and postservice complaints and observations relating to his hearing loss and tinnitus in responding to the foregoing questions.  

The VA examiner who evaluates the claimed residuals of a toe injury should be asked to provide medical opinions with full supporting rationales as to each of the following:  

a)  What, if any, residuals of an inservice injury involving a toe of the right foot are currently in existence?  Do they entail residuals of a fracture, inability to bend the toe, arthritis, and/or fungal involvement with loss of toenail?

b)  Is it at least as likely as not (50 percent or greater probability) that any current disability involving a residual of a toe injury of the right foot originated in service or is otherwise attributable to service or any event therein, including inservice trauma?

c)  Is it at least as likely as not (50 percent or greater probability) that any arthritis of the toe of the right foot had its onset during the one-year period immediately following the Veteran's discharge from service in June 1993, and, if so, how and to what degree was any such arthritis manifested?

The VA examiner is specifically directed to consider fully the Veteran's statements and testimony as to inservice and postservice complaints and observations relating to his residuals of an injury of the toe of the right foot in responding to the foregoing questions.  

4.  Lastly, readjudicate the issues on appeal based on all of the evidence, including that developed since the issuance of the statement of the case, and if any benefit sought is not granted, then provide the Veteran with a supplemental statement of the case and afford him a reasonable period for a respond, before returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


